DETAILED ACTION
In application filing on 12/03/2020, claims 1-13 are pending. Claims 1-13 are considered in the current Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
Claim 11 recites “a printhead arranged to apply a fusing agent to layers of build material dependent on the printable object model”. The Examiner is interpreting “arranged to apply a fusing agent to layers of build material dependent on the printable object model” as the intended use of a claimed apparatus. It’s noted that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 5, 7, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 20180133970 (“Boyer et al.”).
Regarding claim 1, Boyer et al. teaches a method (Abstract, “A variety of techniques are disclosed for visual and functional augmentation of a three-dimensional printer”) comprising: 
Receiving an object model to print a corresponding object in a three- dimensional (3D) printer ([0017], “two-dimensional patterns derived…from cross-sections of a computer model or other computerized representation of the object 112”), the object model having a plurality of surface coordinates ([0018], “an x, y, z coordinate system serves as a convenient basis for positioning within three dimensions, any other coordinate system or combination of coordinate systems may also or instead be employed, such as a positional controller and assembly that operates according to cylindrical or spherical coordinates”); 
Determining a plurality of dimensional modification compensation factors ([0027], “A variety of parameters may be usefully adjusted during a fabrication process.”) dependent on respective locations within a printing volume of the 3D printer ([0033], “In another aspect, the parameter may be a layer height. By controlling the z-positioning hardware of the printer 200, the layer height may be dynamically adjusted during a build.”); 
And adjusting the object model at the plurality of surface coordinates using respective dimensional modification compensation factors depending on the location of the surface coordinates within the printing volume to generate a printable object model ([0033], “By controlling the z-positioning hardware of the printer 200, the layer height may be dynamically adjusted during a build.”).
Regarding claim 5, Boyer et al. teaches printing the object using the printable object model ([0017], “the object 112 may be fabricated in three dimensions by depositing successive layers of material in two-dimensional patterns derived…from cross-sections of a computer model or other computerized representation of the object 112.”).
Regarding claim 7, Boyer et al. teaches a three-dimensional printer ([0012], “three-dimensional printer”) comprising: 
An interface to receive object model to print a corresponding object in a three-dimensional (3D) printer ([0036], “The display 212, which may obtain images of the working volume from the camera 202 or any other suitable imaging hardware”), the object model having a plurality of surface coordinates ([0018], “an x, y, z coordinate system serves as a convenient basis for positioning within three dimensions, any other coordinate system or combination of coordinate systems may also or instead be employed, such as a positional controller and assembly that operates according to cylindrical or spherical coordinates”); 
Storage to store a plurality of dimensional modification compensation factors dependent on respective locations within a printing volume of the 3D printer ([0034], “a memory 208, such as a local memory or a remote storage device, that stores a log of data for an object being fabricated including without limitation a value or one or more of the parameters described above, or any other data relating to a print.”); 
And a processor ([0026], “The processor 204 may be further configured to adjust a parameter of the printer 200 based upon an analysis of the object in the image.”) to adjust the object model at the plurality of surface coordinates using respective dimensional modification compensation factors depending on the location of the surface coordinates within the printing volume in order to generate a printable object model ([0033], “By controlling the z-positioning hardware of the printer 200, the layer height may be dynamically adjusted during a build.”).
Regarding claim 11, Boyer et al. teaches a printhead arranged to apply a build material to layers of build material dependent on the printable object model ([0043], “The tool head 220 may include any tool, such as an extruder or the like, to fabricate an object in the working volume of the printer… the tool head 220 may be spatially controlled by an x-y-z positioning assembly of the printer, and the 
Boyer et al. does not teach that the tool head apply a fusing agent. However, since “arranged to apply a fusing agent to layers of build material dependent on the printable object model” is considered intended use of a claimed apparatus, and the structure disclosed by Boyer et al. is capable of performing the claimed use, the additive manufacturing device in Boyer et al. anticipates the elements in claim 11. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963).
Regarding claim 13, Boyer et al. teaches a non-transitory computer-readable storage medium storing instructions that, when executed by a processor ([0019], “The controller 110”), cause the processor to: 
Receive an object model to print a corresponding object in a three- dimensional (3D) printer ([0017], “two-dimensional patterns derived…from cross-sections of a computer model or other computerized representation of the object 112”), the object model having a plurality of surface coordinates ([0018], “an x, y, z coordinate system serves as a convenient basis for positioning within three dimensions, any other coordinate system or combination of coordinate systems may also or instead be employed, such as a positional controller and assembly that operates according to cylindrical or spherical coordinates”); 
Determine a plurality of dimensional modification compensation factors ([0027], “A variety of parameters may be usefully adjusted during a fabrication process.”) dependent on respective locations within a printing volume of the 3D printer ([0033], “In another aspect, the parameter may be a layer height. By controlling the z-positioning hardware of the printer 200, the layer height may be dynamically adjusted during a build.”);
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 2, 3, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20180133970 (“Boyer et al.”), in view of US Pub. No. 20140184599 (“Quilot et al.”).
Regarding claim 2, Boyer et al. does not teach the object model comprises a tessellation of the surface of the object and the surface coordinates are vertexes of the tessellation.
Quilot et al. teaches an additive manufacturing method ([0002], “a method, system and program for parameterizing a three-dimensional modeled object”), wherein an object model comprises a tessellation of the surface of the object ([0036], “The method for tessellating comprises the step of providing 2D meshes associated…to geometrical data of a boundary representation of the modeled object. The boundary representation comprises the geometrical data including parametric surfaces and topological data including a set of faces each defined as a portion of the 2D domain of a respective parametric surface”) and the surface coordinates are vertexes of the tessellation ([0074], “The bounded portion of a curve is defined by two points (the vertices) lying on the curve. The bounded portion of a surface is defined by its boundary, this boundary being a set of edges lying on the surface.”).
Boyer et al. and Quilot et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the object model in Boyer et al. to incorporate a tessellation of the surface of the object as taught by Quilot et al., because a tessellation method approximates a surface to better fit the mathematical definition of the surface (Quilot et al., [0007]).
Regarding claim 3, Boyer et al. does not teach adjusting the object model is performed by adjusting vectors defining the surface coordinates with respect to an origin.

It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the object model in Boyer et al. to incorporate normal vectors defining the surface coordinates as taught by Quilot et al., in order to provide a way for tessellating dynamically trimmed parametric surfaces with high precision position (Quilot et al., [0085]).
Regarding claim 8, Boyer et al. does not teach the object model comprises a tessellation of the surface of the object and the surface coordinates are vertexes of the tessellation.
Quilot et al. teaches a system for additive manufacturing ([0002], “system and program for parameterizing a three-dimensional modeled object”), wherein an object model comprises a tessellation of the surface of the object ([0036], “The method for tessellating comprises the step of providing 2D meshes associated…to geometrical data of a boundary representation of the modeled object. The boundary representation comprises the geometrical data including parametric surfaces and topological data including a set of faces each defined as a portion of the 2D domain of a respective parametric surface”) and the surface coordinates are vertexes of the tessellation ([0074], “The bounded portion of a curve is defined by two points (the vertices) lying on the curve. The bounded portion of a surface is defined by its boundary, this boundary being a set of edges lying on the surface.”).

Regarding claim 9, Boyer et al. does not teach to adjust the object model by adjusting vectors defining the surface coordinates with respect to an origin within the 3D printer.
Quilot et al. teaches a processor ([0060], “one processor coupled with the memory for executing the instructions”) is arranged to adjust the object model by adjusting vectors defining the surface coordinates with respect to an origin ([0084], “the result of the tessellation comprises not only the 3D meshes with vertices positions and facets bounded by edges, but also normal vectors linked to any of such elements. As the normal vectors may be computed based on the (exact) parametric surfaces, they represent accurate normals of the modeled object. The tessellated model may thus be accurately shaded.” Quilot et al. teaches normal vectors representing object surface. Since all vectors have origin, Quilot et al. teaches shading the tessellated model through the normal vectors representing object surfaces with respect to an origin.).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the object model in Boyer et al. to incorporate normal vectors defining the surface coordinates as taught by Quilot et al., in order to provide a way for tessellating dynamically trimmed parametric surfaces with high precision position (Quilot et al., [0085]).
Claims 4, 6, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20180133970 (“Boyer et al.”), in view of US Pub. No. 20140107823 (“Huang”).
Regarding claim 4, Boyer et al. teaches the printing volume of the 3D printer comprises a plurality of sub-volumes each corresponding to a respective plurality of locations within the printing volume of the 3D printer ([0017], “The x-y-z positioning assembly 108 may, for example, include a 
Boyer et al. does not explicitly teach each sub-volume having an associated dimensional modification compensation factor.
Huang teaches an additive manufacturing method ([0004], “additive layer 3D printing”), wherein each sub-volume of a printing volume having an associated dimensional modification compensation factor ([0022], “Calculating compensation for anticipated shrinkage may include calculating compensation for each point in the selected shape. A deviation may be determined between each point that defines a perimeter of the selected shape and a corresponding point on the to-be-printed layer.”).
Boyer et al. and Huang are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the sub-volumes in Boyer et al. to incorporate a dimensional modification compensation factor associating with each sub-volume as taught by Huang, in order to adjust the anticipated deviation from each specified location of the printed object (Huang, [0022]).
Regarding claim 6, Boyer et al. does not teach the dimensional modification compensation factors are shrinkage compensation factors.
Huang teaches the dimensional modification compensation factors are shrinkage compensation factors (Abstract, “Compensation for anticipated shrinkage may be calculated based on the shrinkage information that is associated with the selected shape from the library. The information indicative of the shape of the layer to be printed may be modified to minimize errors cause by shrinkage based on the calculated compensation.”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the dimensional modification compensation factors in Boyer et al. to incorporate shrinkage 
Regarding claim 10, Boyer et al. teaches the printing volume of the 3D printer comprises a plurality of sub-volumes each corresponding to a respective plurality of locations within the printing volume of the 3D printer ([0017], “The x-y-z positioning assembly 108 may, for example, include a number of stepper motors 109 to independently control a position of the extruder 106 within the working volume along each of an x-axis, a y-axis, and a z-axis.”).
Boyer et al. does not explicitly teach each sub-volume having an associated dimensional modification compensation factor.
Huang teaches a device for additive manufacturing ([0016], “A data processing system may minimize errors caused by material phase change shrinkage during additive layer 3D printing”), wherein each sub-volume of a printing volume having an associated dimensional modification compensation factor ([0022], “Calculating compensation for anticipated shrinkage may include calculating compensation for each point in the selected shape. A deviation may be determined between each point that defines a perimeter of the selected shape and a corresponding point on the to-be-printed layer.”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the sub-volumes in Boyer et al. to incorporate a dimensional modification compensation factor associating with each sub-volume as taught by Huang, in order to adjust the anticipated deviation from each specified location of the printed object (Huang, [0022]).
Regarding claim 12, Boyer et al. does not teach the dimensional modification compensation factors are shrinkage compensation factors.
Huang teaches the dimensional modification compensation factors are shrinkage compensation factors (Abstract, “Compensation for anticipated shrinkage may be calculated based on the shrinkage information that is associated with the selected shape from the library. The information indicative of the 
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the dimensional modification compensation factors in Boyer et al. to incorporate shrinkage compensation factors as taught by Huang, in order to minimize error caused by shrinkage (Huang, [0016]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

TIFFANY YU. HUANG
Examiner
Art Unit 1754



/LEITH S SHAFI/Primary Examiner, Art Unit 1744